DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed .Claims 1-11 and 20 are allowed.  Claims 12-19 are pending and an action on the merits is as follows.	
Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9,951,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/31/2021 with respect to claims 12-19 have been fully considered and are persuasive. Specifically the applicant has filed a terminal disclaimer that has been approved.  The rejections of claims 12-19 are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest Multi-colored spotlight "wherein a plurality of light-emitting devices positioned in a single vertical geometric plane that passes through the lens focal point and through each of the plurality of light emitting devices" in combination with other features of the present claimed invention
Regarding claims 2-4 and 20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1
.Regarding claim 5, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 5; specifically, the prior art fails to teach or suggest a method of Positioning a multicolored spotlight "wherein the focal point of the first and second light-emitting devices remains the same when selectively illuminated; and wherein the first light-emitting device and the second light-emitting device both remain in a single vertical geometric plane that passes through the focal point." in combination with other features of the present claimed invention.
Regarding claims 6-11, these claims are allowable for the reasons given for claim 5 and because of their dependency status on claim 5.
Regarding claim 12, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 12; specifically, the prior art fails to teach or suggest  Multi-Color spotlight “wherein a plurality of light sources in a single vertical geometric plane that passes through the focal point and through each of the plurality of light sources, wherein each light source is selectively positionable at the focal point;” in combination with other features of the present claimed invention.
Regarding claims 13-19, these claims are allowable for the reasons given for claim 12 and because of their dependency status on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879